Case 1:19-cv-05475-GHW Document 27 Filed 09/09/19 Page 1 of 2
                                                USDC SDNY
                                                DOCUMENT
                                                ELECTRONICALLY FILED
                                                DOC #:
                                                DATE FILED: 9/9/2019

                                    MEMORANDUM ENDORSED
                    Case 1:19-cv-05475-GHW Document 27 Filed 09/09/19 Page 2 of 2




Plaintiff has voluntarily dismissed its claims against Defendant Yiwu City Magic World Imp. & Exp. Co., Ltd. The
Clerk of Court is directed to remove this Defendant’s name from the caption of this case.

SO ORDERED.
Dated: September 8, 2019
New York, New York
                                                                    _____________________________________
                                                                           GREGORY H. WOODS
                                                                          United States District Judge
